62 F.3d 1429
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Ronald Ray REID, Petitioner-Appellant,v.Mary PUNCHES, Attorney General of the State of Oklahoma,Respondents-Appellees.
No. 95-6221.D.C. No. CIV-94-1996-R.
United States Court of Appeals, Tenth Circuit.
Aug. 15, 1995.

Before MOORE, BARRETT, and EBEL, Circuit Judges.
ORDER AND JUDGMENT1
MOORE, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
This is a pro se appeal by a state prisoner from the denial of a petition for a writ of habeas corpus.  Our review leads to the conclusion the district court did not err.  The certificate of probable cause is GRANTED to allow our consideration of the merits, and the judgment of the district court is AFFIRMED for the reasons cited in its order and judgment.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470